Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 31 – 51 have been examined. Claims 1 – 20 and 52 have been canceled by Applicant.

Allowable Subject Matter
Claims 31 – 51 are allowed.

The following is an examiner’s statement of reasons for allowance: Oldani (DE4200514) discloses an exhaust gas treatment system similar to the instant invention; however Oldani, either alone or in combination, neither discloses nor suggests an exhaust gas treatment system comprising a mixing chamber located upstream of a selective catalytic reduction device, wherein the mixing chamber is located downstream from an injection system. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.
Additionally, Applicant’s arguments regarding the currently cited prior art (see Applicant’s 30 September 2021 remarks, bottom of page 1 through top of page 2) are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618